       Case 1:19-cv-05758-DLC Document 39 Filed 09/09/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :               19cv5758 (DLC)
ANDREA ROSSBACH,                       :
                                       :                    ORDER
                         Plaintiff,    :
               -v-                     :
                                       :
MONTEFIORE MEDICAL CENTER, NORMAN      :
MORALES and PATRICIA VEINTEMILLA,      :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

      In letters of September 1 and September 8, 2020, the

parties advised the Court of a number of discovery disputes.

Defendants’ letter of September 8 also requested an extension of

the deadline for the parties to submit any motion for summary

judgment or the joint pretrial order.        It is hereby

      ORDERED that any motion for Summary Judgment shall be filed

by November 20, 2020.     Any opposition shall be filed by December

11.   Any reply shall be filed by January 8, 2021.         In the event

no motion is filed, the Joint Pretrial Order shall be filed by

November 20.

      IT IS FURTHER ORDERED that the parties may extend the

period of fact and expert discovery on consent so long as the

November 20 dates for any motion for summary judgment or the

joint pretrial order are not affected.
         Case 1:19-cv-05758-DLC Document 39 Filed 09/09/20 Page 2 of 2



     IT IS FURTHER ORDERED that, if plaintiff intends to rely on

the testimony or affidavit of third-party witness Morgan Walsh

at trial, plaintiff shall produce the final, executed version of

Ms. Walsh’s affidavit to the defendants by September 14, 2020.

Plaintiff is not required to produce drafts of such affidavit.

     IT IS FURTHER ORDERED that the parties shall complete their

document productions and confirm the schedule for all

depositions by September 21, 2020.

     SO ORDERED:

Dated:       New York, New York
             September 9, 2020


                                     __________________________________
                                                 DENISE COTE
                                        United States District Judge




                                      2
